Citation Nr: 0703703	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 30 percent 
rating for dysthymic disorder. 


REPRESENTATION

Veteran represented by:	Phillip P. Kirkland, Agent


WITNESSES AT HEARING ON APPEAL

Veteran, P.C., and S.S. 

ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
September 1976 to February 1977 and active duty from November 
1977 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional office (RO).   

Since the veteran contests the initial rating following the 
initial grant of service connection, the Board will consider 
whether the disability should have separate or "staged" 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  

In October 2005, the Board remanded the claim for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDING OF FACT

Dysthymic disorder associated with the service-connected 
right ankle disability produces no more than occupational and 
social impairment with occasional decrease in efficiency and 
intermittent periods of inability to perform tasks. 




CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent 
rating for dysthymic disorder associated with the service-
connected right ankle disability have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 
9433 (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided content-complying VCAA notice on the 
underlying claim of service connection by letter, dated in 
January 2004. Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional VCAA notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for increase.  Dingess at 19 Vet. 
App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded two VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Evidence

VA records, dated in 2000, show the veteran was in individual 
therapy and his symptoms include sleep disturbance, somatic 
complaints, suicidal ideation especially after arguing with 
his wife, flight of ideas, poor anger management since 
childhood, and feelings of being unfairly treated by family 
and authority figures.  As for somatic complaints, the 
veteran complained of multiple pains, loss of strength, and 
problems with his eyes and teeth and hands.  In 2001, the 
veteran's primary symptom was depression after both his 
parents died and he lost his job.  In 2002, the veteran's 
chief complaints were anger management or irritability and 
depression.  Medical history included a closed head injury, 
right ankle pain, high blood pressure, bilateral shoulder 
pain, and prostate problems.  The assessments included 
depression secondary to chronic head, back, and leg pain.  In 
2003, the veteran's complaints and presentation were 
essentially unchanged from 2001.  

On VA psychiatric examination in December 2003, the examiner 
noted a history of "bad anxiety attacks" before service as 
well as problems with anger since childhood.  On evaluation 
the veteran was described as casually dressed and alert and 
oriented.  Eye contact was adequate and behavior was 
appropriate.  Affect was congruent and there was no 
tearfulness, lability, anger, or argumentativeness.  The 
veteran described his mood as "flat", occasional numb, sad, 
and blue.  He reported becoming very reactive and irritable 
toward his small sons.  His speech was somewhat excessive, 
but not necessarily pressured. Occasional panic episodes were 
noted but there were no hallucinations or delusions.  No 
thought disorder or obsessive-compulsive disorder.  Judgment 
appeared formally intact although the veteran also reported a 
cognitive decline in cognition over the previous three years.  
The diagnoses were dysthymic disorder with difficulties with 
anger management and depression due to chronic pain and 
perhaps cognitive impairment; personality disorder with 
antisocial features.  The physician stated that the veteran's 
depression could be partially related to his right ankle 
disability  The Global Assessment of Functioning (GAF) score 
was 55 for the dysthymic disorder with difficulties with 
anger management and a GAF score of 60 was noted for the 
depression due to chronic pain.  A GAF score of 50 was 
assigned for the veterans' personality disorder.  

In January 2004, the veteran was hospitalized for two days by 
VA for complaints of depression and suicidal ideation.  It 
was noted that he had not been on his medication, and once 
started on medication he did not display any depressive 
symptoms.  The diagnoses were depression, rule out 
malingering, and cluster B personality traits.  Other 
diagnoses were gastroesophageal reflux disease, chronic back 
pain, and history of seizure disorder. 



In the rating decision in January 2004, the RO granted 
service connection for dysthymic disorder as secondary to the 
service-connected residuals of a right ankle disability based 
on the VA examiner's statement that the veterans' depression 
may be partially related to his service-connected right ankle 
disability and assigned a 30 percent rating under Diagnostic 
Code 9433. 

In compliance with the Board's remand, the veteran was 
afforded a VA psychiatric examination in November 2005.  The 
veteran complained of depression and feelings of 
hopelessness, tiredness, sadness, and a lack of energy and 
motivation.  He said that his depression was caused by a 
variety of medical and other problems, including right ankle 
pain, pain in his hands, heart problems, and other physical 
problems.  On evaluation the veteran was described as 
somewhat disheveled.  He avoided eye contact.  His mood was 
down and he was somewhat tearful.  No socially inappropriate 
behavior was noted, but the veterans' short term memory was 
poor.  Conversation was a bit unfocussed, but no evidence of 
thought disorder was reported.  There were no organized 
hallucinations.  Occasional suicidal ideation was noted, but 
he was not suicidal at the time of the evaluation.  

The examiner reported that cognitive functioning was limited, 
which would cause problems in terms of doing tasks that 
required mental functioning in the form of difficult verbal 
abstracting, complicated calculations.  The diagnoses were 
dysthymic disorder with associated difficulties in anger 
management and personality disorder with cluster B features.  
The GAF score was 50.  

On the question of how much the dysthymic disorder was 
aggravated by the service-connected right ankle disability, 
after a review of the veteran's file and on the basis of the 
examination, the examiner expressed the opinion that the 
service-connected right ankle disability was a factor in the 
dysthymic disorder, which provided a moderate and occasional 
degree of dysfunction in social functioning and work 
capacity. 



In November 2005, the veteran was evaluated by a private 
psychiatrist.  The veteran's symptoms were chronic ankle 
pain, incapacitating back and joint pain, social withdrawal, 
suicidal ideation, a lack of energy and interest, insomnia, 
inability to think straight, poor impulse control, crying 
spells, and the inability to cope.  The diagnostic impression 
was Major Depressive Disorder with psychotic features related 
to the service-connected right ankle disability.  The 
physician considered the veteran to be totally disabled and 
that all of the symptoms of depression were due to his 
service-connected disability. 
  
Law and Regulations

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  With secondary service 
connection on the basis of aggravation, compensation is 
payable for that degree of aggravation for a nonservice- 
connected disability caused by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

A disability rating is determined by comparing the present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The psychiatric disorder has been rated under Diagnostic Code 
(DC) 9433 (dysthymic disorder) under the General Rating 
Formula for Mental Disorders.

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Analysis

VA records, dated from 2000 to 2003, establish a baseline 
level of severity of the nonservice-connected psychiatric 
disorder, which was manifested by symptoms including sleep 
disturbance, somatic complaints, suicidal ideation especially 
after arguing with his wife, flight of ideas, poor anger 
management since childhood, and feelings of being unfairly 
treated by family and authority figures.  Of these symptoms 
only the somatic complaints were associated with physical 
disabilities, which included chronic back and shoulder pain, 
as well as, right ankle pain. 

While the constellation of the psychiatric symptomatology is 
significant, the veteran is service-connected for only that 
portion of the total psychiatric disability picture, which 
was aggravated by the service-connected right ankle 
disability.  In other words, compensation is payable for the 
degree of aggravation by the service-connected disability. 

On initial VA examination in 2003, the examiner assigned a 
separate GAF score of 60 for depression due to chronic pain, 
which encompassed chronic pain due to the service-connected 
right ankle disability.  Such a score is indicative of a 
moderate degree of social and occupational impairment.  
Almost two years later on VA examination in 2005, the 
examiner stated that the service-connected right ankle 
disability was a factor in the dysthymic disorder, which 
provided a moderate and occasional degree of dysfunction in 
social functioning and work capacity, essentially similar in 
terms of the level of impairment that was found on the 
initial VA examination in 2003.  

In the absence of a evidence of an increase in the level of 
impairment or of dysthymic symptoms associated with the 
service-connected right ankle disability such as reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
criteria for the next higher rating have not been met.  

The private physician's finding that all of the symptoms of 
depression were due to his service-connected disability is 
not factually correct as service connection has only been 
established for the degree of aggravation of dysthymic 
disorder caused by the service-connected disability, which in 
this case, has been identified as depression due to chronic 
pain. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  The Board 
concludes that, from the effective date of service 
connection, the clinical findings have shown that the veteran 
does not meet the criteria for the next higher rating.  
Accordingly, a staged rating based on facts found is not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).







ORDER

An initial rating higher than 30 percent for dysthymic 
disorder is denied. 


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


